Citation Nr: 1506176	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-15 141A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Educational Center of the Regional Office in St. Louis, Missouri


THE ISSUE

Whether an overpayment of VA educational benefits in the amount of $302.93 was validly created, to include the question of whether online remedial courses are covered under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)).


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Army National Guard (ARNG) from September 2009 to February 2010. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in St. Louis, Missouri (RO).  

In June 2014, the Board remanded the Veteran's appeal in order to obtain:  (1) clarification as to the number of credit hours the Veteran was enrolled in refresher, remedial, or deficiency courses; and (2) to recalculate how the Veteran's educational debt (at that time, indicating an overpayment of $668.18) was determined, through an audit showing a list of the monthly payments the Veteran actually received for education benefits for the period on appeal in addition to a list showing the payments to which the Veteran was entitled.  

Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the school term August 23, 2010, to December 16, 2010, the Veteran enrolled in 5.0 credit hours of courses which were remedial online courses, thus giving rise to an overpayment of VA education benefits in the amount of $302.93, the difference between the amount of $12,666.62 (received by the Veteran from August 2010 to December 2010) and the amount of $12,363.69 (the amount to which he was entitled from August 23, 2010, to December 16, 2010).  

2.  The calculated overpayment of $302.93 was validly created.  

3.  The creation of the overpayment was not due to the Veteran's fraud, misrepresentation, or bad faith.  

4.  The Veteran was at fault for the creation of the overpayment.

5.  There was no fault on the part of VA with respect to the creation of the overpayment.

6.  Recovery of the overpayment would not defeat the purpose of paying VA education benefits.

7.  Allowing the Veteran to retain the benefits he erroneously received would result in unjust enrichment to him.

8.  The Veteran did not relinquish a valuable right or incur a legal obligation based on the overpayment of $302.93.

9.  Recovery of the overpayment will not cause the Veteran undue hardship.  


CONCLUSIONS OF LAW

1.  The 5.0 hours of remedial online courses during the period August 23, 2010, to December 16, 2010, may not be approved for enrollment and are ineligible for educational assistance pursuant to Chapter 1606 of Title 10.  38 C.F.R. §§ 21.7520(21); 21.7540.(b)(3)(v); 21.7722(b)(6) (2014).  

2.  An overpayment of MGIB-SR educational assistance in the amount of $302.93 was properly created, and the debt was valid.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.500 (2014).  

3.  There has been no showing of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  38 U.S.C.A. §§ 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).  

4.  Recovery of the overpayment of VA education assistance benefits in the amount of $302.93 would not be against equity and good conscience.  38 U.S.C.A. §§ 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As discussed below, because the finding that online remedial courses are not eligible for Chapter 1606 educational benefits turns on a matter of law, further assistance would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As to the notification and assistance requirements related to MGIB-SR benefit claims, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when there is no legal basis for the claim and/or the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

Regarding claims for waiver of overpayment of VA educational benefits, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in cases involving a waiver request.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Hence, no further notification or assistance is due the Veteran.  

II.  Online Remedial Courses are Ineligible for Chapter 1606 Educational Benefits

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606 of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520 (2014).  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a) (West 2014).  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  38 C.F.R. § 21.7540 (2014).

An enrollment certification completed in July 2010 indicates that from the period August 23, 2010, to December 16, 2010, the Veteran completed 8.0 credit hours for "R/D" (research and development) courses.  In his VA Form 22-1990 (Application for Educational Benefits), received in August 2010, the Veteran indicated that he was applying for Chapter 1606 MGIB-SR benefits for a course in general studies at the Laramie County Community College, Cheyenne, Wyoming.  Also received in August 2010 was the Veteran's signed Statement of Understanding of Chapter 1606 MGIB-SR educational benefits.  A computer-generated printout dated August 11, 2010, shows that the Veteran became eligible for Chapter 1606 benefits on that date.  

A Notice of Change in Status signed in April 2011 indicates 8 R/D hours for the period August 23, 2010, to December 16, 2010, as well as an adjustment of 3 R/D hours.  The remarks indicate the reduction was due to "Remedial online course.  Did not know those were not covered."

The May 2011 decision on appeal shows that Selected Reserve payments were adjusted for the enrollment period from August 23, 2010, to December 16, 2010, resulting in an overpayment to the Veteran in the calculated amount of $668.18.  However, because there was no clear audit in the record showing how the Veteran's debt in the amount of $668.18 was calculated, the Board remanded the Veteran's appeal in June 2014.  

Pursuant to the Board's June 2014 remand, an audit was prepared in September 2014.  The audit calculated that, for the period from August 2010 to December 2012, the Veteran received payments of $10,826.11  and was entitled to payments of $12,363.69.  Hence (as explained in the Supplemental Statement of the Case (SSOC) issued by the RO in September 2014) the Veteran was then due a total payment of $1,537.58.  The RO next explained that the true overpayment amount was $302.93, "for the reduction from eight to five hours for the term August 23, 2010 to December 16, 2010."  A "Claimant Folder Note" dated December 5, 2014, indicates "Contacted school about the terms listed below.  Per school this is what he took.  08-23-1- to 12-16-10 8 RD hours 5 were online so ended up at 3." The cited 5 hours constituted online remedial courses for which enrollment may not be approved pursuant to Chapter 1606 of Title 10.  See 38 C.F.R. § 21.7722 (b)(6) (enrollment may not be approved by VA for enrollment in a refresher, remedial, or deficiency course); 38 C.F.R. § 21.7540.(b)(3)(v) (course of training in a refresher, remedial, or deficiency course of training ineligible for educational assistance under Chapter 1606).  The 5 hours of online remedial courses are distinguished from the 3 hours of non-remedial online courses, which are eligible under Chapter 1606.  Remedial courses are defined as "a course designed to overcome a deficiency at the elementary or secondary level in a particular area of study or a handicap, such as in speech."  38 C.F.R. § 21.7520(21).  

Therefore, because the law, and not the underlying facts or the development of the facts, is dispositive of the matter, the 5 hours of remedial courses which the Veteran completed online during the period from August 23, 2010, to December 16, 2010, are ineligible for Chapter 1606 educational benefits.  Sabonis, 6 Vet. App. at 430.  

III.  Waiver of Overpayment of VA Educational Benefits in the Amount of $302.93

In determining whether a waiver of recovery of an overpayment is appropriate, the inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  In the absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. § 1.965(b) (2014); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).  The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.  

The Board will address these three areas of consideration in turn.  

1.  The Calculated Overpayment of $302.93 was Validly Created

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  There is no question that there was an overpayment of VA benefits.  The Board must initially determine whether that overpayment was validly created.  

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his/her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In his May 2011 Notice of Disagreement (NOD), the Veteran stated that he should not be liable for the overpayment (calculated in the amount of $302.93) because he "was signed up for Post 9/11 Bill (Chapter 1607) instead of Chapter 1606, and that he "had no knowledge I was being benefited by the wrong bill until I received[d] a letter from the college on May 22, 2011 stating that I was overpaid because I did not qualify for the Post 9/11 bill."  He concluded that he was not liable for the overpayment because "the paperwork was not properly verified and inputted" and "this matter was out of my control."  

However, the averment by the Veteran that he was incorrectly signed up for Chapter 1607-rather than Chapter 1606-benefits is outweighed by other evidence of record.  Specifically, the Veteran's signed VA Form 22-1990 received in August 2010 indicated that he was applying for Chapter 1606 MGIB-SR benefits for a course in general studies at the Laramie County Community College, Cheyenne, Wyoming.  Also of record is the Veteran's signed Statement of Understanding of Chapter 1606 MGIB-SR educational benefits, also received in August 2010.  The Board assigns greater probative weight to the signed August 2010 documents.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

To the extent that the Veteran avers or implies that he was unaware of the law is without merit, as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Indeed, the Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully-promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).   Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.

Hence, there is nothing in the record to suggest that the overpayment in question was not validly created.  Additionally, the amount of the overpayment, $302.93, is correctly calculated.  Therefore, the Board will accordingly focus the remainder of its analysis on whether a waiver of the recovery of this overpayment may still be awarded.  

2.  There Is No Evidence of Fraud, Misrepresentation, or Bad Faith

As noted above, if there is an indication of fraud, misrepresentation or bad faith in the creation of the overpayment, waiver of recovery of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b); Ridings, 6 Vet. App. at 546.  The Board has not found any evidence of fraud or misrepresentation on the Veteran's part.  While the Notice of Change in Status signed in April 2011 indicated 8 R/D hours for the period August 23, 2010, to December 16, 2010, as well as an adjustment of 3 R/D hours, the remarks indicated the reduction was due to "Remedial online course.  Did not know those were not covered."  

The term "bad faith" generally describes unfair or deceptive dealing by someone who seeks to gain by such dealing at another's expense.  An appellant's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See Richards v. Brown, 9 Vet. App. 255, 257 (1996); 38 C.F.R. § 1.965(b).

Despite the April 2011 notification as to his change in status, there is no indication that the Veteran willfully disregarded the information.  Nor does the evidence indicate that the Veteran deliberately acted with the intent to seek an unfair advantage, with knowledge of the likely consequences.  It appears, instead, that the error was one of omission rather than commission.   The Board finds, therefore, that the Veteran did not commit fraud, misrepresentation, or bad faith, and that there is no statutory bar to waiver of recovery of the overpayment.  

3.  Equity and Good Conscience

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) defeat of the purpose of an existing benefit to the appellant; (5) unjust enrichment of the appellant; and (6) whether the appellant changed position to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  Veterans Benefits Administration (VBA) Circular 20-90-5 (Feb. 12, 1990).  As discussed above, the evidence includes the Veteran's signed VA Form 22-1990 received in August 2010 indicated that he was applying for Chapter 1606 MGIB-SR benefits for a course in general studies at the Laramie County Community College, Cheyenne, Wyoming.  Also of record is the Veteran's signed Statement of Understanding of Chapter 1606 MGIB-SR educational benefits, also received in August 2010.  This evidence indicates that the Veteran was advised of the requirements regarding the educational benefits he was seeking.  As explained above, even though the there is no evidence of bad faith on the part of the Veteran following his April 2011 notification of change in status due to a reduction in credit hours resulting from remedial online courses, the Veteran is nonetheless not absolved of fault.  See Jordan, 10 Vet. App. at 174-75 (professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault).  

While the Veteran is at fault in the creation of the debt, VA is not at fault in the creation of the overpayment.  This is so because once discovered, VA began the process of recouping the resulting overpayment after giving the Veteran the appropriate time and information necessary to respond to the proposed action.  In the May 2011 decision, the RO informed the Veteran of his Chapter 1606 overpayment and advised that he could either dispute the debt, request a waiver, or request a personal hearing.  Accordingly, VA is not at fault in the creation of the overpayment.  

Regarding undue hardship, the Veteran has not contended that the recoupment of the calculated overpayment of $302.93 would result in undue financial hardship, thereby defeating the purpose of the benefit.  The pertinent inquiry is whether collection of the debt would deprive the debtor or his family of basic necessities.  No evidence of undue financial hardship has been presented.  On VA's own website (see www.va.gov/debtman/Payment_Options.asp), it is noted that a veteran can work out a payment plan to repay any debt owed to VA.  In light of this fact, the amount of the debt owed, and with consideration of the Veteran's VA educational benefits awarded, the Board does not find that the complete recovery of the overpayment would necessarily deprive the Veteran of basic necessities.  

The Board next finds that recovery of the overpayment does not defeat the purpose for which the benefit was intended, because the recoupment of $302.93 for online remedial courses which are not encompassed by Chapter 1606, Title 10, of the U.S. Code (MGIB-SR) is proper.  Furthermore, failure to recoup the cited overpayment would result in unjust enrichment to the Veteran because he was in receipt of benefits to which he was not entitled, and the overpayment of VA education benefits is a valid debt to the United States Government.  

Finally, there is also no indication that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  None of the evidence of record reflects that receipt of the $302.93 overpayment caused the Veteran to relinquish a valuable right or incur a legal obligation. 

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment would be against equity and good conscience to require the Veteran to repay the debt.  Therefore, the Veteran's request for a waiver of his overpayment in the calculated amount of $302.93 is denied.  


ORDER

Waiver of recovery of an overpayment of education benefits in the amount of $302.93 is denied.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


